Citation Nr: 0613494	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-01 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease and lumbar 
scoliosis.

2.  Entitlement to an initial compensable evaluation for 
residuals of fracture of the left great toe and second 
metatarsal joints.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, and from December 1946 to July 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the Board denied 
service connection for lumbar disability.  On appeal, in 
December 2005, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated that decision and remanded the matter for 
readjudication.  This appeal is advanced on the Board's 
docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran if 
action is required on his part.


REMAND

Service Connection.  The Court determined that the Board had 
erred in its September 2004 decision because it failed to 
ensure exact compliance with its October 2003 remand 
directive pertaining to the etiology of present lumbar 
disability.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board thus finds that further VA orthopedic examination is 
warranted on remand before the issue is readjudicated. 

Compensable Rating.  Second, in September 2004, the Board 
erred in not addressing the claim of entitlement to an 
initial compensable rating for residuals of fractured left 
great toe and second metatarsal joints.  Appeal on that issue 
was perfected in July 2004.  


The last VA compensation and pension orthopedic examination 
was performed in December 2003.  On the one hand, the Board 
is not inclined to deem clinical findings outdated based 
solely on the fact that they were obtained over two years 
ago, particularly where the veteran has not stated his left 
foot symptoms have worsened since then.  However, the issue 
for adjudication is entitlement to an initial compensable 
rating, based on appeal of the July 2001 rating decision 
assigning a zero percent rating coincident to the grant of 
service connection.  Thus, the claim is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), and 
"staged" ratings for various periods of time could be 
permitted from the filing of the original service connection 
claim, forward, which could include a compensable rating for 
the extent of any disability presently found.  Also, as 
explained above, the appeal must be remanded for further 
development on the service connection claim, to include 
orthopedic evaluation.  Under the circumstances of this case, 
the Board finds that deferment of a decision on the claim is 
warranted pending further development.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notice and assistance 
duties are met consistent with controlling 
law and regulations, including 38 U.S.C.A. 
§ 5103(a) and 38 U.S.C.A. § 3.159, with 
respect to the two issues on appeal.  
Also, ask the veteran specifically whether 
he has any evidence or information in his 
possession that pertains to either claim 
and which is not already of record.  
Associate with the claims folder any items 
submitted.       

2.  After completing the above, schedule 
the veteran for a VA compensation and 
pension orthopedic examination to (1) 
render a diagnosis or diagnoses of any 
currently manifested lumbar disability, 
and then determine the etiology thereof; 
and (2) determine the current extent of 
disability due to residuals of fractured 
left great toe and second metatarsal 
joints.     

With respect to the lumbar disability, the 
examiner is asked to specifically address 
the nature of the disability and offer an 
opinion as to whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent), that any diagnosed 
disorder existed during active service, 
within one year after discharge from 
service, or is otherwise etiologically 
related to active service.  If it is 
possible to state to a degree of 
reasonable medical certainty, the examiner 
should offer an opinion as to the 
approximate date of onset of any lumbar 
disability presently found.  If any 
currently manifested lumbar disability 
cannot be medically linked or attributed 
to active service without invoking 
guessing or conjecture, then the examiner 
should specifically state so.  The 
examiner is also asked to explicitly 
address the conclusion in the December 
2003 VA medical examination report that 
the veteran's scoliotic curve is the cause 
of degenerative disc disease and back 
pain, and state whether the scoliotic 
curve, degenerative disc disease, or back 
pain existed during service, or within a 
year after discharge, or is otherwise 
etiologically attributable to service.   

With respect to the residuals of fractured 
left great toe and second metatarsal 
joints, the examiner should address all 
manifestations associated with such 
injury, including, but not limited to, an 
evaluation of functional impairment - 
including that objectively demonstrated 
due to pain, pain on use, swelling, 
incoordination, fatigability, and weakness 
- caused thereby, and any reduction in 
range of motion.  The examiner also should 
state whether the residuals include 
malunion or nonunion of tarsal or 
metatarsal bones, and whether the 
disability could be characterized as less 
than moderate, moderate, moderately 
severe, or severe, or whether disability 
is such that it is equivalent to the loss 
of use of the left foot.  

The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported.    

3.  Thereafter, readjudicate the claim 
based on the whole record.  If the 
decision remains unfavorable, then issue a 
Supplemental Statement of the Case that 
includes a summary of all pertinent laws 
and regulations and discusses the evidence 
considered.  Then, if in order, return the 
appeal to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





